DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response filed May 9, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-11 are currently pending.  Claims 8-11 are withdrawn.  Claims 1 and 6 are currently amended.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 9, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification – Objection Withdrawn
Applicant’s reply submitted May 9, 2022 has provided instructions regarding the addition of the section headings. Applicant’s reply identifies the specific location for adding the section headings. Therefore, the previous objection to the specification is withdrawn.

Claim Objections - Withdrawn
Applicant has amended claim 6 to remove the word “one” located between “to” and “claim”, thus the previous objection to claim 6 is withdrawn.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1 recites the following limitations:
biological tissue treatment means arranged to produce a tissue matrix; 
packaging means for packaging the tissue matrix produced; 
 a first robotic means for moving the biological tissue from the introduction airlock to the biological tissue treatment means; and 2
a second robotic means for moving the tissue matrix from the biological tissue treatment means to the packaging means and then to the exit airlock.

As to the biological tissue treatment means, it is noted the specification at page 14 discloses the structure or material for tissue treatment is taken in the broadest sense to comprise all the means known to the person skilled in the art. 
As to the packaging means for packaging the tissue matrix, it is noted the specification at page 14 discloses the structure or material for tissue treatment is taken in the broadest sense to comprise all the means known to the person skilled in the art. 
As to the first and second robotic means, the specification at page 14 discloses the structure or material for the robotic means includes one or more robotic arms, fixed to the ground. Nevertheless, any other configuration or equivalent equipment may be conceived, whether suspended, and/or on rail, with gripping capabilities or specifically15 configured for a precise material. The notion of a robotic arm is to be taken in the very broad sense of an automated, programmable and/or remotely controllable means. A conveyor belt may also be used to assure the movement of tissues, matrix, waste or any other element that needs to be moved. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Maintained
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, which depends from claim 1, has been amended to recite the following:
“The process according to claim 1, wherein the process is configured for a cellular therapy to produce specific differentiated cells from stem cells.”

It is noted the use of the phrase “configured for a cellular therapy to produce specific differentiated cells from stem cells” renders claim 6 unclear since claim 1 is directed to a method for producing a tissue matrix and is not directed to producing specific differentiated cells from stem cells.  Claim 6 does not further recite any limitations regarding the addition of differentiated cells or stem cells.  Claim 1, from which claim 6 depends, does not recite the addition of differentiated cells or stem cells.
	In the interest of compact prosecution, the phrase “configured for a cellular therapy to produce specific differentiated cells from stem cells” is interpreted as being directed to the intended use of the produced tissue matrix.  However, despite the above interpretation, such treatment does not relieve Applicant of the responsibility of responding to this rejection. If the actual interpretation of the claims is different than that posited by the Examiner, additional rejections and art may be readily applied in a subsequent final Office action. The rejection to claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands and must be addressed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Rejections Withdrawn
RE: Rejection of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Chang, as evidenced by Medical Dictionary;
Applicant has amended claim 1 to now require classifying said tissue by preparing the tissue for introduction into a sterilized environment via a classified reactor; and packaging the tissue matrix in a sterile way… using the same classified reactor. 
Claim 1 has been further amended to recite limitations directed to the classified reactor.
It is noted that Chang, as evidenced by Medical Dictionary, does not further disclose classifying said tissue by preparing the tissue for introduction into a sterilized environment via a classified reactor and packaging the tissue matrix in a sterile way using the same classified reactor. Chang does not further teach a classified reactor.  
Therefore, due to the claim amendments the rejection of claims 1-6 under 35 U.S.C. 103 over Chang, as evidenced by Medical Dictionary, has been withdrawn. However, the amendment submitted May 9, 2022 has necessitated new grounds of rejection, as set forth below.


RE: Rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Chang, as evidenced by Medical Dictionary, and further in view of Hreha:
For the reasons discussed above, the rejection over Chang, as evidenced by Medical Dictionary is withdrawn, and thus the rejection of claim 7 that is based on Chang, as evidenced by Medical Dictionary is likewise withdrawn.  However, the amendment submitted May 9, 2022 has necessitated new grounds of rejection, as set forth below.

New ground(s) of Rejection, necessitated by Amendment
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al., (US 2014/0350677, published Nov. 27, 2014; see previously cited) (“Chang”), Community Tissue Services (Allograft Offerings, 2014, 34 pages, retrieved from the internet; see PTO-892) (“Community”) and Production Automation Corporation (PAC) (Cleanroom Design in 10 Easy Steps, 2008, 8 pages; retrieved from the internet; see PTO-892) (“PAC”), and further in view of IndustryWeek Magazine (Clean Room: Clean Robot, March 3, 2010, 11 pages, retrieved from the internet; see PTO-892) (“IndustryWeek”), as evidenced by Medical Dictionary (Transection definition, retrieved from the internet; previously cited) (“Medical Dictionary”).
It is noted that claim 1 recites the phrase “A process for obtaining a tissue matrix for allograft or xenograft…”  The limitation “for allograft or xenograft” is directed to an intended use of the invention.  M.P.E.P. § 2111.02 reads, "If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction." As such, the limitation "for allograft or xenograft " does not affect the patentability of the claimed method. Methods are defined by their constituent steps, not by an intended use or application.

Chang is directed to methods for producing a decellularized composite tissue bioscaffold, such as decellularized tendon-bone. The decellularized bioscaffold can be subsequently lyophilized, sterilized and aseptically packaged for subsequent use. (Abstract and paragraph [0007]). Chang’s method reads on “A process for obtaining a tissue matrix after recovery of a biological tissue”.
Regarding claim 1, Chang teaches the bioscaffolds are prepared from natural soft tissue-hard tissue interface tissues by physicochemical treatments using detergents, oxidants and ultrasonic energy.  Wash steps are performed in between the physical and chemical treatments in order to remove residual detergents and/or oxidants. Thereafter the bioscaffold is lyophilized and packaged. (Paragraph [0042]).  Chang’s Example 1 (paragraphs [0085] –[0094]) sets forth specific steps employed to harvest, prepare and decellularize human tendon-bone tissue scaffolds.
Chang’s disclosed decellularization reads on “treating said tissue by removing any genetic traces from a donor to produce a tissue matrix”.
Chang’s disclosed aseptic packaging reads on “packaging the tissue matrix in a sterile way”.
As to the limitation regarding classifying said tissue by preparing the tissue for introduction into a sterilized environment via a classified reactor, it is noted that although Chang teaches preparing the tissue matrix in a sterile manner for aseptic packaging in a sterile container, Chang does not comment on whether or not the tissue matrix is prepared via a classified reactor thus classifying the tissue for introduction into a sterilized environment.  However, Community is directed to tissue banking of allograft tissue, including a variety of tendons, and teaches their allograft preparation facility includes fourteen class 100 clean rooms (i.e. classified reactor) (pages 4 and 11-14). Community (page 5) shows several photographs of the facilities clean rooms for preparing and machining the grafts.  Thus, Community has established it is well-known to prepare tendon allografts classified clean rooms for introduction into sterile packaging, i.e. a sterilized environment.
Therefore, given the intention of Chang is to prepare a sterile and aseptically packaged tendon matrix for implantation as a tissue bioscaffold, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a classified clean room (classified reactor) to prepare the tendon allografts for introduction into sterile packaging.
The person of ordinary skill in the art would have been motivated to modify the method of Chang to utilize a classified clean room (classified reactor), as taught by Community, for the predictable result of successfully preparing an allograft with assured sterility within the final packaging, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Chang and Community because each of these teachings are directed at preparing sterile tendon allografts.	
Further regarding claim 1 and the limitation that the steps are carried out in an automated way using the same classified reactor, it is noted that Chang does not further teach automation of steps. However, it is noted, regarding automation of steps, MPEP 2144.04 (III) indicates that automating a manual activity is prima facie obvious since broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
As to the limitations directed to the elements of the classified reactor, it is noted that, although Chang, in view of Community, render obvious utilizing a classified clean room (classified reactor), the combined prior art does not further teach the specific components of the classified reactor.  However, as to the limitations “an airlock for introducing and classifying the biological tissue” and “an exit airlock for the packaged tissue matrix”, it is noted that PCA is directed to cleanroom designs and illustrates a layout for people and material flow (Page 1 of 8). The illustration at page 1 shows various sterile airlocks, including for entering (introduction and classification of biological tissue, bone tissue) and exiting of the packaged tissue matrix. Thus, PCA has established it was well-known in the art before the effective filing date of the claimed invention that classified clean rooms for processing biological tissue include airlocks for introducing and classifying the biological tissue, as well as for exiting of the packaged tissue.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include airlocks for introducing and classifying the biological tissue, as well as for exiting of the packaged tissue.
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to utilize classified clean rooms that include airlocks for introducing and classifying the biological tissue, as well as for exiting of the packaged tissue, as taught by PAC, for the predictable result of successfully producing a sterile tissue matrix product with assured sterility, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and PAC because each of these teachings are directed at preparing allografts having assured sterility.	
Further regarding claim 1 and the limitation regarding the classified reactor comprising a biological tissue treatment means arranged to produce a tissue matrix, it is noted as set forth above at Claim Interpretation, the specification at page 14 discloses the structure or material for tissue treatment is taken in the broadest sense to comprise all the means known to the person skilled in the art. 
It is noted that Community (at page 5) shows several photographs illustrating various sample processing equipment within the clean rooms.  Moreover, Chang teaches mechanical means for preparing the tendon (paragraph [0088]) and using chemical and ultrasonic means for decellularization of the tendon (paragraph [0089]). Thus, Chang further teaches well-known means that are available in laboratory processing of tissue samples. Therefore, the combined prior art meets this limitation of claim 1.
As to the limitation that the classified reactor comprises a packaging means for packaging the tissue matrix, it is again noted, as set forth above at Claim Interpretation, the specification at page 14 discloses the structure or material for tissue treatment is taken in the broadest sense to comprise all the means known to the person skilled in the art and PAC clearly teaches packaging of the bone tissue product in the clean room illustration at page 1 of 8. Thus, it is considered that the disclosed classified reactor comprising appropriate packaging means for preparing the final packaged product, thus meeting the limitation of claim 1.
Further regarding claim 1 and the limitations directed to the classified reactor comprising a first robotic means for moving the biological tissue from the introduction airlock to the biological tissue treatment means; and 2a second robotic means for moving the tissue matrix from the biological tissue treatment means to the packaging means and then to the exit airlock, it is noted, as set forth at Claim Interpretation, the specification at page 14 discloses the structure or material for the robotic means includes one or more robotic arms.
It is first noted the combined prior art renders obvious moving the tissue from the introduction (entrance) airlock and then to the exit airlock.
It is noted that Chang renders obvious moving the tissue matrix from the biological tissue treatment means to the packaging means.  However, the combined prior art does not further teach using robotic means.
IndustryWeek is directed to an article that teaches the use of robots for automating cleanroom processes since doing so will increase production and reduce manufacturing costs.  IndustryWeek illustrates a robotic arm (page 1 of 11). Therefore, IndustryWeek has established it was well-known in the art before the effective filing date of the claimed invention to employ robotic means (robotic arms) for automating the moving of samples in clean rooms
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include robotic means for moving the biological tissue from the introduction airlock to the treatment means, and using a second robotic means for moving the tissue matrix from the treatment means to the packaging means. 
The person of ordinary skill in the art would have been motivated to modify the method of the prior art to utilize robotic arms, as taught by IndustryWeek, for the predictable result of successfully automating manual sample processing since doing so increases production and reduces manufacturing costs and would further reduce human contamination, thus meeting the limitation of claim 1.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and IndustryWeek because the teachings are directed at sample processing in a manner that assures sterility.	
Additionally, MPEP 2144.04 (III) indicates that automating a manual activity is prima facie obvious since broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.
Regarding claim 2 and the limitation directed at cutting said tissue, it is noted that Chang’s Example 1 teaches the flexor digitorum profundus tendons with attached distal phalanx were harvested and the extensor digitorum communis tendon was transected for removal.  Medical Dictionary evidences that transection is synonymous with cutting.  Thus, the harvesting of Chang’s tissue includes cutting, thus meeting the limitation of claim 2.
Regarding claim 3, Chang teaches lyophilization of the tissue prior to packaging, (paragraph [0042]), thus meeting the limitation of claim 3.
Regarding claim 4, Chang teaches treating the tissue with chemical decellularization agents (paragraphs [0042] and [0089]-[0090]), thus meeting the limitation of claim 4.
Regarding claim 5, Chang’s Example 1 teaches decellularization of bone tissue to produce decellularized bone matrix, thus meeting the limitation of claim 5.
Regarding claim 6 and the limitation “wherein the process is configured for a cellular therapy to produce specific differentiated cells from stem cells.”
It is noted, as set forth above at the rejection under 35 USC 112(b), the use of the phrase “configured for a cellular therapy to produce specific differentiated cells from stem cells” is directed to the intended use of the produced tissue matrix which does not further define or limit claim 6. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang, in view of Community Tissue Services, PAC, and IndustryWeek, as evidenced by Medical Dictionary, as applied to claims 1-6 above, and further in view of Hreha et al., (Technical Gazette 17, 2(2010), 237-240, previously cited) (“Hreha”). 
The teaching of Chang, in view of Community Tissue Services, PAC, and IndustryWeek, as evidenced by Medical Dictionary, is set forth above.
Regarding claim 7 and the limitation that the cutting of said tissue includes cutting with a high-pressure water jet, it is noted that Chang does not teach whether or not the tendon-bone tissue is transected using a high-pressure water jet.  However, Hreha is directed to water jet technology used in medicine, e.g. orthopedic surgery (Subject review, page 237).
Hreha teaches that water jet technology is an alternative method for cutting sheet materials and the main advantage of the technology is the lack of thermal effect on the machined material (1 Introduction, page 237).  Hreha teaches the high-pressure water jet has been used in industry for a long time and has become useful in the medical field (2 State of the art, right column, page 237; Table 1, page 239).  Hreha’s Figure 4 illustrates the cutting of bone using the water jet. Hreha teaches that bones are sensitive to heat (2 State of the art, left column, page 238).  Hreha has shown that high-pressure water jet cutting several benefits compared to traditional cutting techniques since it uses low temperature cutting and therefore does not damage the surrounding tissue (4 Conclusion, pages 239-240).
Therefore, given that bones are sensitive to heat and the water jet cutting technology has the advantage of a lack of thermal effect, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute high-pressure water jet cutting, as the cutting technique in the method of Chang.
 The person of ordinary skill in the art would have been motivated to use water jet cutting, as taught by Hreha, for the predictable result of providing a more effective and less damaging cutting technique.
The skilled artisan would have had a reasonable expectation of success in substituting the high-pressure water jet cutting, for the transection of the tendon-bone tissue of Chang because Hreha has shown that high-pressure water jet cutting several benefits compared to traditional cutting techniques since it uses low temperature cutting and therefore does not damage the surrounding tissue.



Response to Remarks
Rejections under 35 USC 103:
As to Applicant’s remarks regarding the previous rejections of record, as discussed at Applicant’s remarks pages 7-10, it is noted, as set forth above, due to the claim amendments the rejection of claims 1-6 under 35 USC 103 over Chang, as evidenced by Medical Dictionary, and the rejection of claim 7 under 35 USC 103 over Chang, as evidenced by Medical Dictionary, and further in view of Hreha, have been withdrawn. The newly amended limitations are addressed above at the new grounds of rejection.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633                                                                                                                                                                                           
/SCOTT LONG/Primary Examiner, Art Unit 1633